DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2020, 6/11/2019 and 6/11/2019 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Causevic (20100041962) in view of Hetling (20080294066).
Regarding claim 1, Causevic discloses ([0030], Fig 2A-2C) a method for fabricating an electrode array ([0050], Fig 4) for electro-oculography comprising: providing a flexible substrate (32) formed from a non-electrically conductive material (Fig 3, [0033], each layer 32 may be composed of a flexible material), said flexible substrate (32) comprising a C-shaped portion (Fig 4, 50) and a connector portion (54); forming a plurality of electrodes at predetermined locations on said C-shaped portion ([0043], sensors 50 may embody electrodes) and conductive traces (sensors 62 and 76) from said plurality of electrodes to said connector portion (54), said plurality of electrodes comprising a set of measurement electrodes ([0043], sensor 50 may include an electrically conductive trace 56); wherein said C-shaped portion is sized and shaped to conform and substantially circumscribe a human eye orbit ([0033], Fig 3, each layer 32 may be composed of a flexible material to allow headset 14 to conform to varying head geometries) but does not does teach at least one ground electrode and a reference electrode. However, Hetling teaches at least one ground electrode (Fig 11, [0073], skin electrodes 150) and a reference electrode ([0073], skin electrodes can also be placed in contact with the scalp). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the measurement device of Causevic with the electrode array of Hetling for the purpose of utilizing electrophysiological neuroimaging to study, diagnose, or monitor the progression of ocular diseases (Hetling, [0002]). 
Regarding claim 2, Causevic in view of Hetling discloses the invention as described in claim 1 and Causevic further teaches wherein said non-electrically conductive material is selected from the group consisting of polyethylene, polyethylene terephthalate (PET), biaxially oriented PET (BoPET), polypropylene, polyimide, Extend film, polyethylene-naphthalate, fluorinated polymers, polyester, silicone, polyurethane ([0039], 34, 36, 38, and 40 may alternatively be composed of silicone or polyurethane), or vinyl; paper; foils; medical foam; thermoplastic polyurethane (TPU), heat- fusion TPU, rubber and combinations thereof.
Regarding claim 3, Causevic in view of Hetling discloses the invention as described in claim 1 and Causevic further teaches wherein said measurement electrodes (50,56) are spaced substantially evenly around said C-shaped portion (Fig 4 shows each electrode 50 is evenly spaced from each other and forms a C-shaped pattern with another part of the headset).
Regarding claim 6, Causevic in view of Hetling discloses the invention as described in claim 1 and Causevic further teaches further comprising depositing a dielectric (38) or insulating material on said flexible substrate (32) after said forming of said plurality of electrodes and conductive traces (Fig 4, [0036], dielectric layer 38 may alternatively embody a cover coat that is screen printed and cured onto substrate layer 36 and circuitry 44).
Regarding claim 7, Causevic in view of Hetling discloses the invention as described in claim 1 and Causevic further teaches wherein said flexible substrate (32) further comprises an adhesive deposited to promote adhesion (42) between said flexible substrate (42) and a human face (Fig 2A-2B) during use.
Regarding claim 8, Causevic discloses ([0030], Fig 2A-2C) an electrode array for ([0050], Fig 4) use in electro-oculography comprising: a flexible substrate (32) formed from a non-electrically conductive material ([0035], any other conductive material or combination of materials), said flexible substrate (32) comprising a C-shaped portion (Fig 4, 50) and a connector portion (54); a plurality of electrodes at predetermined locations on said C-shaped portion ([0043], sensors 50 may embody electrodes), said plurality of electrodes comprising a set of measurement electrodes ([0043], sensor 50 may include an electrically conductive trace 56), and a plurality ([0043, each sensor may include a trace 56, Fig 4 shows multiple sensor 50]) of conductive traces (56) connecting said plurality of electrodes to said connector portion (54); wherein said C-shaped portion is sized and shaped to conform and substantially circumscribe a human eye orbit ([0033], Fig 3, each layer 32 may be composed of a flexible material to allow headset 14 to conform to varying head geometries) but does not disclose at least one ground electrode and a reference electrode. However, Hetling teaches at least one ground electrode (Fig 11, [0073], skin electrodes 150) and a reference electrode ([0073], skin electrodes can also be placed in contact with the scalp). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the measurement device of Causevic with the electrode array of Hetling for the purpose of utilizing electrophysiological neuroimaging to study, diagnose, or monitor the progression of ocular diseases (Hetling, [0002]). 
Regarding claim 9, Causevic in view of Hetling discloses the invention as described in claim 8 and Causevic further teaches wherein said non-electrically conductive material is selected from the group consisting of polyethylene, polyethylene terephthalate (PET), biaxially oriented PET (BoPET), polypropylene, polyimide, Extend film, polyethylene-naphthalate, fluorinated polymers, polyester, silicone, polyurethane ([0039], 34, 36, 38, and 40 may alternatively be composed of silicone or polyurethane), or vinyl; paper; foils; medical foam; thermoplastic polyurethane (TPU), heat- fusion TPU, rubber and combinations thereof.
Regarding claim 10, Causevic in view of Hetling discloses the invention as described in claim 8 and Causevic further teaches wherein said measurement electrodes (50,56) are spaced substantially evenly around said C-shaped portion (Fig 4 shows each electrode 50 is evenly spaced from each other and forms a C-shaped pattern with another part of the headset).
Regarding claim 13, Causevic in view of Hetling discloses the invention as described in claim 8 and Causevic further teaches further comprising a dielectric (38) or insulating material on said flexible substrate (32) over said conductive traces  (Fig 4, [0036], dielectric layer 38 may alternatively embody a cover coat that is screen printed and cured onto substrate layer 36 and circuitry 44). 
Regarding claim 14, Causevic in view of Hetling discloses the invention as described in claim 8 and Causevic further teaches wherein said flexible substrate (32) further comprises an adhesive deposited to promote adhesion (42) between said flexible substrate (42) and a human face (Fig 2A-2B) during use.
Claim(s) 4, 5, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Causevic (20100041962) in view of Hetling (20080294066) and in further view of Heller (20160228041).
	Regarding claim 4, Causevic in view of Hetling discloses the invention as described in claim 1 but does not teach wherein said plurality of electrodes and said conductive traces are formed by deposition of electrically conductive ink on said flexible substrate. However, in a similar endeavor, Heller teaches wherein said plurality of electrodes ([0097], electrodes) and said conductive traces (conductive traces 52) are formed by deposition of electrically conductive ink ([0100], channels 54 is often formed using a precursor material, such as a conductive ink) on said flexible substrate ([0086], substrate is flexible). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Causevic and Hetling with the sensor assembly of Heller for the purpose of providing signals to an analyzer without substantially restricting the movements and activities of a patient (Heller, [0006]).
	Regarding claim 5, Causevic in view of Hetling and in further view of Heller discloses the invention as described in claim 4 and Heller further teaches wherein said electrically conductive ink is selected from the group consisting of silver (Ag) ink, silver-silver chloride (Ag-AgCl) ink ([0111], Suitable silver/silver chloride conductive ink), poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), conductive graphene or carbon based ink, and combinations thereof. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Causevic and Hetling with the sensor assembly of Heller for the purpose of providing signals to an analyzer without substantially restricting the movements and activities of a patient (Heller, [0006]).
	Regarding claim 11, Causevic in view of Hetling discloses the invention as described in claim 8, but does not teach wherein said plurality of electrodes and said conductive traces comprise electrically conductive ink on said flexible substrate. However, Hetling teaches wherein said plurality of electrodes ([0097], electrodes) and said conductive traces (conductive traces 52) comprise electrically conductive ink ([0100], channels 54 is often formed using a precursor material, such as a conductive ink on said flexible substrate ([0086], substrate is flexible). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Causevic and Hetling with the sensor assembly of Heller for the purpose of providing signals to an analyzer without substantially restricting the movements and activities of a patient (Heller, [0006]).
Regarding claim 12, Causevic in view of Hetling and in further view of Heller discloses the invention as described in claim 11 and Heller further teaches wherein said electrically conductive ink is selected from the group consisting of silver (Ag) ink, silver-silver chloride (Ag-AgCl) ink ([0111], Suitable silver/silver chloride conductive ink), poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS), conductive graphene or carbon based ink, and combinations thereof. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the device of Causevic and Hetling with the sensor assembly of Heller for the purpose of providing signals to an analyzer without substantially restricting the movements and activities of a patient (Heller, [0006]).



Allowable Subject Matter
Claims 16-20 are allowed.
Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
	Specifically, with respect to dependent claim 15, the prior art of Causevic taken either singly or in combination with any other prior art fails to suggest such an electrode array including the specific arrangement: “wherein said at least one ground electrode provides a common ground potential of 0 Volts for said measurement electrodes”.
Specifically regarding the allowability of independent claim 16: The prior art of record does not disclose or suggest a method of performing an electro-oculogram comprising:“ connecting said plurality of electrodes to an electrical potential reading device via said conductive traces, said at least one ground electrode providing a common electrical ground of 0 Volts and said measurement electrodes being measured against said reference electrode”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 17-20 are allowable due to pendency on independent claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Machon (20180078165) and Claude (20170143201) are tissue visualization devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872